Citation Nr: 0901451	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.

2.  Evaluation of bilateral hearing loss disability currently 
rated as noncompensable. 

3.  Entitlement to service connection for a skin disability, 
including dishidrotic eszema and lipomas, to include as 
secondary to herbicide exposure (Agent Orange).

4.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L4-L5, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to February 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine at L4-L5 is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 10 percent disability rating currently in effect is 
the maximum schedular rating for tinnitus.

2.  The veteran's service-connected bilateral hearing loss 
disability is productive of Level I hearing impairment in the 
right and left ears.

3.  A skin disability including dishidrotic eszema and 
lipomas, was not manifest in service and is not otherwise 
related to service to include exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a 
disability rating in excess of 10 percent for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2008). 

3.  A skin disability, including dishidrotic eszema and 
lipomas, was not incurred in or aggravated by service, nor 
may it be presumed that a skin disability was incurred 
therein.  38 U.S.C.A. §§ 1101 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

Regarding the evaluation of tinnitus, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to this claim if 
resolution of this claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In this instance, the facts are not in dispute.  
Resolution of the appeal is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim 
regarding an increased rating for tinnitus, any deficiency as 
to VCAA compliance with regards to that issue is rendered 
moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Furthermore, the Board finds that the VA's duties under the 
VCAA and the implementing regulations have been fulfilled 
with respect to the claim for service connection for a skin 
disability and the evaluation of bilateral hearing loss 
disability.  In a letter of September 2004 the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until October 
2006 after the RO's decision.  However, the Board notes that 
the appellant was provided notice and allowed the opportunity 
to submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In the 
instant case, the veteran disagreed with the initial rating 
assigned for his disability on appeal and did so within one 
year of the initial decision that granted service connection.  
Although the issue before the Board is whether the veteran's 
disability rating resulting from the grant of service 
connection is proper, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that section 5103 (a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  It further 
noted that the notice may be generic in the sense that it 
need not identify evidence specific to the individual 
claimant's case (though it necessarily must be tailored to 
the specific nature of the veteran's claim). 

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  See 38 U.S.C.A. § 5103(b)(3).  In 
the instant case, VCAA notice requirements as to disability 
ratings were satisfied because the RO provided the veteran 
with the notice as to assignment of disability ratings 
applicable to a claim to establish service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records and outpatient medical records have been 
obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).



Legal Criteria and Analysis

Increased Evaluations

Tinnitus

Service connection for tinnitus was established in a January 
2005 rating decision.  At that time, the RO assigned a 10 
percent disability evaluation under 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260 (2002).  The award was effective 
April 30, 2004.  The veteran disagreed with the assigned 
evaluation.   

DC 6260 was revised effective June 13, 2003, to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2008).  As the veteran filed his claim 
in April 2004, the applicable regulation is the revised DC 
6260.  

The veteran has been assigned a 10 percent evaluation for 
tinnitus.  As the service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus, 
whether it be in one ear or both, by regulation and 
Diagnostic Code 6260, there is no legal basis upon which to 
award a higher disability rating for tinnitus, whether or not 
tinnitus is perceived in each ear.  Therefore, the veteran's 
claim for an evaluation in excess of 10 percent for his 
service-connected tinnitus must be denied.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.




Bilateral hearing loss disability

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Disability evaluations for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2008).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100. 

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.85 (f) provides that if the impaired hearing is service 
connected for only one hear, in order to determine the 
percentage evaluation from Table VII, the non-service 
connected ear will be assigned a Roman Numeral designation of 
I.  However 38 U.S.C.A. § 1160 provides that where a veteran 
has suffered deafness compensable to a degree of 10 percent 
or more in one ear as a result of service connected 
disability and deafness in the other ear as the result of 
non-service connected disability not the result of the 
veteran's own willful misconduct, the veteran will be 
assigned an evaluation as if the combination of disabilities 
were the result of service-connected disability. 

On VA audiological examination in December 2004 air puretone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
35
50
LEFT
30
40
40
40

Bone puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
35
40
LEFT
30
40
35
40

The average puretone loss in the right ear was 40 decibels, 
and the average loss in the left ear was 38 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
bilaterally.

Application of the regulation to the findings of the 
audiometric evaluation results in a numeric designation of I 
for the right ear and I for the left.  A 0 percent evaluation 
is warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

Furthermore, the Board finds that the veteran's hearing loss 
does not show an exceptional pattern of hearing impairment 
and as such 38 C.F.R. § 4.86 is not for application.

Also, the record does not suggest that hearing loss requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.

Based on the competent evidence of record, the Board 
concludes that a higher evaluation for the veteran's 
bilateral hearing loss disability is not warranted.  

Service Connection

Compensation may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Under the provisions of 38 C.F.R. § 3.309(e) (2008), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran is seeking service connection for a 
skin disability as secondary to herbicide exposure, Agent 
Orange.  

VA outpatient treatment records show that the veteran was 
diagnosed with dishidrotic eczema in June 1984.  In August 
1984 he was treated for a rash in his hands which the veteran 
stated he had been getting for the previous 4-5 years.  

VA outpatient treatment records of April 2003 show the 
veteran reported a history of skin cancer.  He reported a 
rash on his hands and feet which he stated he had had for 
years with episodes lasting a month.  Physical examination 
showed that the condition was not presently active at the 
time.  Multiple subcutaneous masses were found on the leg, 
back and arms.  No evidence of skin cancers on the 
head/neck/trunk/arms or legs was found.  It was noted that 
there was no prior biopsy or diagnosis, no family history of 
multiple lipomas and no history of carcinoma.  A diagnosis of 
lipomas and history of rash - not present today, unclear 
etiology, was entered.  

A VA examination report of December 2004 noted the veteran 
reported he started having problems with his skin after 
military service specifically on his hands during the summer 
months.  He reported experiencing symptoms of burning 
sensation associated with itching; and symptoms of oozing, 
yellowish fluid (exudation), itching and shedding.  Physical 
examination found no evidence of lesions of the skin at the 
time.  A diagnosis of no diagnosis of skin condition; none 
was found on this examination, was entered.  

In February 2005 the veteran was assessed with probable 
lipomas on the skin.  It was found he had about 8 lipomas on 
various parts of his body including the abdomen, left thigh 
and left arm.  The lipomas were thought to be benign but the 
veteran was referred to the dermatology clinic for a second 
opinion and possible diagnosis.  In February 2006 the veteran 
was assessed with lipomas.  It was noted he did not want to 
see the dermatologist at the time.  

The veteran has alleged that he did not have any skin 
problems until after military service after being in Vietnam.  
The Board notes that the veteran has confirmed service in 
Vietnam from October 1971 to February 1972.  Therefore, 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

After a careful review of the evidence of record, the Board 
finds that the evidence does not support a grant of service 
connection.  Post service two skin entities have been 
diagnosed, dishidrotic eszema and lipomas.  The diagnoses of 
the disabilities are adequate as they were provided by 
skilled professionals to include a VA Chief of Dermatology 
after an examination of the veteran.  However, nothing in the 
record relates these disabilities to his active service or 
exposure to Agent Orange.  

The Board notes that the VA treatment records of April 2003 
noted a history of skin cancer and later no history of 
carcinoma.  The examination found no skin cancers on the 
head/neck/trunk/arms or legs.  While the record contains a 
note of history of skin cancer, it was later noted, in the 
same record, that the veteran had no history of carcinoma an 
there was no evidence of skin cancers.  Moreover, there is no 
diagnosis of skin cancer in the record.  Therefore, the Board 
finds that there is no diagnosis of skin cancer.  It appears 
that the first notation in the record was the veteran's 
reported history, however, the competent medical evidence of 
record does not support the reported history.  

The veteran asserts that his skin disabilities are 
attributable to Agent Orange exposure.  However, neither 
dishidrotic eszema or lipomas are one of the presumptive 
conditions for which service connection can be granted under 
38 C.F.R. § 3.309(e) for exposure to Agent Orange.  
Furthermore, the veteran has presented no proof of a 
relationship between dishidrotic eszema or lipomas and Agent 
Orange exposure or any incident of service.  

Service medical records are completely silent for any 
complaints of or treatment for any skin condition including 
dishidrotic eszema and lipomas.  The separation physical of 
January 1972 noted his skin to be normal.  Furthermore, the 
Board notes that the first evidence of dishidrotic eszema was 
not until more than 7 years after separation from service, 
and lipomas was not until more than  31 years after the 
veteran's separation.  Dishidrotic eszema was first diagnosed 
in 1984 and the veteran stated at the time that he had been 
getting the condition for the past 4-5 years. Lipomas were 
not diagnosed until 2003.  This establishes a remote, post-
service onset of the disease.  The Board observes that the 
veteran has not produced any competent evidence indicating a 
relationship between any disease or injury in service and his 
dishidrotic eszema and lipomas.  There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within many years of separation.  Absent 
reliable evidence relating these disabilities to service, the 
claim of entitlement to service connection must be denied.

The veteran clearly relates his post-service dishidrotic 
eszema and lipomas to his military service.  The Board does 
not doubt that the veteran sincerely believes his dishidrotic 
eszema and lipomas may be related to his exposure to 
herbicides; however, there is no indication the veteran has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  We recognize that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
however, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence 
and, as noted above, there is no such medical opinion of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Furthermore, the Board acknowledges that the veteran, through 
his representative, has argued that the VA examination of 
December 2004 was not adequate as the veteran did not have a 
flare-up of his skin condition at the time of the examination 
and consequently no diagnosis was entered.  However, the 
Board finds that the evidence of record, including VA 
outpatient treatment records, is adequate to establish the 
diagnoses of the skin conditions.  Dishidrotic eszema and 
lipomas were diagnosed by skilled professionals, including 
specialists such as the Chief of Dermatology at the VA 
Medical Center in Long Beach, CA.  The veteran was examined 
and his history was reviewed.  Therefore, the Board finds 
that the treatment records are adequate to establish the 
diagnoses.  

In sum, the Board finds the veteran's skin disabilities, to 
include dishidrotic eszema and lipomas, is not entitled to 
the Agent Orange presumption.  Furthermore, there is no 
competent evidence of a nexus to service.  Therefore, based 
upon the reasons and bases set forth above, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for service connection for a skin disability, including 
dishidrotic eszema and lipomas, to include as secondary to 
herbicide exposure, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, supra.


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.

A compensable evaluation for bilateral hearing loss 
disability is denied.

Service connection for a skin disability, including 
dishidrotic eszema and lipomas, is denied. 


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Furthermore, the VCAA also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

The veteran is seeking an increased rating for his back 
disability.  The Board notes that the most recent VA 
outpatient records relating to the back disability are from 
February 2006.  Those records note that the veteran was 
pending back x-rays and that physical therapy was ordered.  
However, the record does not contain any physical therapy 
records or the records of the x-rays ordered in February 
2006.  These records must be obtained and associated with the 
claim file.  

Furthermore, it is determined that an examination is 
necessary in order to accurately assess the severity of the 
veteran's back disability.  The Board notes that the most 
recent VA examination of the back was in December 2004.  It 
has been 4 years since that examination.  Since that 
examination the veteran has alleged, through a letter of 
February 2006 that his back disability has worsened.  Indeed, 
in that letter the veteran alleged that his back disability 
is so severe that it had prevented him from working for the 
past year.  As the veteran has contended that his symptoms 
have worsened since the last examination, he should be 
afforded a new one to reflect the current severity of his 
symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records for 
the veteran including specifically any 
physical therapy records for the back 
from February 2006 to the present.  If 
no records are available a negative 
response is requested.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
severity of his service-connected low 
back disability.  All indicated tests and 
studies are to be performed.  Upon 
examination and review of the record, the 
examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


